Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-18 of U.S. Patent No. 11,295,509.
Regarding independent claim 1 of the instant application, although the conflicting claim is not identical, the claims are not patentably distinct because application claim 1 is generic to all that is recited in patent claim 1; that is, the instant application claim is anticipated by the patent claim because it contains all the limitations of application claim 1, which is therefore an obvious variant thereof.
An illustration of the claim correspondence is as follows:

U.S. Patent No. 11,295,509
Instant Application
1. A ray tracing system comprising: a tester module configured to receive a bundle of rays to be tested for intersection with a box, wherein the tester module comprises: a first testing block configured to perform a first bundle intersection test to determine whether or not all of the rays of the bundle intersect the box, wherein if the first bundle intersection test determines that all of the rays of the bundle intersect the box, an intersection testing result for the bundle with respect to the box is that all of the rays of the bundle intersect the box; and a second testing block configured to perform a second bundle intersection test to determine whether or not all of the rays of the bundle miss the box, wherein if the second bundle intersection test determines that all of the rays of the bundle miss the box, the intersection testing result for the bundle with respect to the box is that all of the rays of the bundle miss the box, and wherein the tester module is configured to cause the first testing block to perform the first bundle intersection test for the bundle with respect to the box in parallel with the second testing block performing the second bundle intersection test for the bundle with respect to the box, the tester module being further configured to,
if the first bundle intersection test does not determine that all of the rays of the bundle intersect the box and if the second bundle intersection test does not determine that all of the rays of the bundle miss the box: split the bundle of rays up into individual rays, and perform intersection tests for the individual rays with respect to the box to determine which of the individual rays intersect the box.
1. A ray tracing system comprising: a tester module configured to receive a bundle of rays to be tested for intersection with a box, wherein the tester module comprises: a first testing block configured to perform a first bundle intersection test to determine whether or not all of the rays of the bundle intersect the box, wherein if the first bundle intersection test determines that all of the rays of the bundle intersect the box, an intersection testing result for the bundle with respect to the box is that all of the rays of the bundle intersect the box; and a second testing block configured to perform a second bundle intersection test to determine whether or not all of the rays of the bundle miss the box, wherein if the second bundle intersection test determines that all of the rays of the bundle miss the box, the intersection testing result for the bundle with respect to the box is that all of the rays of the bundle miss the box, and wherein the tester module is configured to, 







if the first bundle intersection test does not determine that all of the rays of the bundle intersect the box and if the second bundle intersection test does not determine that all of the rays of the bundle miss the box: split the bundle of rays up into individual rays; and perform intersection tests for the individual rays with respect to the box to determine which of the individual rays intersect the box.


The limitations of independent claims 14 and 19 of the instant application are substantially similar to those of instant application claim 1, and are similarly rejected based on their correspondence to patent claims 13 and 18, respectively.  A summary of all conflicting claims, including dependent claims, is as follows:
Instant Application
1
2
4
5
6
7
8
9
10
Patent No. 11,295,509
1
2
3
4
5
6
7
8
9


Instant Application
11
12
13
14
15
16
17
18
19
Patent No. 11,295,509
10
11
12
13
14
15
16
17
18



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

In claim 1:	“a tester module configured to…;”
“a first testing block configured to…;” and
“a second testing block configured to…”
	In claim 8:	“a bundle builder configured to…”
	In claim 13:	“a scheduler configured to…”

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the following structure corresponding to the claim limitations: with respect to the tester, testing blocks, and scheduler, pages 21 and 59 describe these elements as comprising fixed-function circuitry, or code executed by a processor.  Regarding the bundle builder, the top of page 47 describes this is as comprising hardware or a combination of hardware and software – this indicates a programmatic function in keeping with a processor/memory relationship described in the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al. (U.S. Patent Application Publication No. 2010/0060634), referred herein as Wald, in view of Boulos et al. (“Adaptive Ray Packet Reordering”; IEEE; August 10, 2008), referred herein as Boulos.
Regarding claim 1, Wald teaches a ray tracing system comprising: a tester module configured to receive a bundle of rays to be tested for intersection with a box, wherein the tester module comprises (para 36, lines 1-8; para 37, lines 1-6): a first testing block configured to perform a first bundle intersection test to determine whether or not rays of the bundle intersect the box, wherein if the first bundle intersection test determines that rays of the bundle intersect the box, an intersection testing result for the bundle with respect to the box is that rays of the bundle intersect the box (fig 3A; para 42; para 43, lines 1-6); and a second testing block configured to perform a second bundle intersection test to determine whether or not all of the rays of the bundle miss the box, wherein if the second bundle intersection test determines that all of the rays of the bundle miss the box, the intersection testing result for the bundle with respect to the box is that all of the rays of the bundle miss the box (fig 3B; para 44, lines 1-8; para 45, lines 1-5), and wherein the tester module is configured to, if the first bundle intersection test does not determine that rays of the bundle intersect the box and if the second bundle intersection test does not determine that all of the rays of the bundle miss the box: split the bundle of rays up into individual rays, and perform intersection tests for the individual rays with respect to the box to determine which of the individual rays intersect the box (fig 3C; para 49; para 50, lines 1-7).  In can be inferred from Wald’s disclosure that the first bundle intersection test will ultimately test all of the rays of the bundle for intersection; however, Wald does not explicitly describe this feature as claimed.
Boulos teaches a ray tracing system comprising a tester module for receiving a bundle of rays to be tested for intersection with a box (page 133, section 4, first para and the Algorithm 1 description), and further comprising a first testing block configured to perform a first bundle intersection test to determine whether or not all of the rays of the bundle intersect the box and to generate an intersection testing result for the bundle with respect to the box that all of the rays of the bundle intersect the box, and a second testing block configured to perform a second bundle intersection test to determine whether or not all of the rays of the bundle miss the box and to generate an intersection testing result for the bundle with respect to the box is that all of the rays of the bundle miss the box, wherein if both intersection tests are negative, the bundle is split up (section 4, Algorithm 1; first test: All Rays Hit Box; second test: All Ray Miss Box; the result of if both tests are negative: the Else clause; section 4.1, the first two paras; section 3.3, third para).  It would have been obvious to one of ordinary skill in the art to test all of the rays in the first intersection test of Wald because as taught by Boulos, this offers significant improvements in processing speed and efficiency for scenes with both coherent and less-coherent packets of rays, which allows for maximum flexibility when processing rays (see, for example, Boulos, page 132, para beginning “In this paper,” lines 5-11).
Regarding claim 2, Wald in view of Boulos teaches the ray tracing system of claim 1, wherein the second testing block is configured to perform said second bundle intersection test irrespective of the result of the first bundle intersection test performed by the first testing block (Boulos, Algorithm 1; in a case where the final Else clause is reached, All Hit Enabled is set to false – thus on the next iteration, processing will proceed to the All Rays Miss Box test in the Else If clause regardless of the result of the All Rays Hit Box test).
Regarding claim 3, Wald in view of Boulos teaches the ray tracing system of claim 1, wherein the second testing block is configured to perform said second bundle intersection test for the bundle with respect to the box in response to the result of the first bundle intersection test performed by the first testing block for the bundle with respect to the box being that the first bundle intersection test did not determine that all of the rays of the bundle intersect the box (Wald, para 44, lines 1-8; para 45, lines 1-5).
Regarding claim 4, Wald in view of Boulos teaches the ray tracing system of claim 1, wherein the tester module is configured to use one or both of the first testing block and the second testing block to perform said intersection tests for the individual rays with respect to the box (Wald, para 42; para 49, lines 1-9).
Regarding claim 5, Wald in view of Boulos teaches the ray tracing system of claim 1, wherein the tester module comprises: one or more first testing blocks, wherein each of the one or more first testing blocks is configured to perform a first bundle intersection test to determine whether or not all rays of a bundle intersect a box; and one or more second testing blocks, wherein each of the one or more second testing blocks is configured to perform a second bundle intersection test to determine whether or not all rays of a bundle miss a box, wherein the testing blocks are organised into pairs of testing blocks, each pair of testing blocks comprising: (i) one first testing block from the one or more first testing blocks, and (ii) one second testing block from the one or more second testing blocks (Wald, para 42; para 44, lines 1-8).
Regarding claim 6, Wald in view of Boulos teaches the ray tracing system of claim 5, wherein the tester module is configured to pass a bundle of rays and data representing a box to a pair of testing blocks, such that the first testing block of the pair of testing blocks performs the first bundle intersection test on the bundle of rays with respect to the box, and the second testing block of the pair of testing blocks performs the second bundle intersection test on the bundle of rays with respect to the box (Wald, para 43, lines 1-6).
Regarding claim 7, Wald in view of Boulos teaches the ray tracing system of claim 5, wherein the tester module is configured to pass first and second individual rays and data representing a box to a pair of testing blocks, such that the first testing block of the pair of testing blocks performs an intersection test on the first individual ray with respect to the box, and the second testing block of the pair of testing blocks performs an intersection test on the second individual ray with respect to the box (Wald, para 44, lines 1-8; para 50; Boulos, Algorithm 1, the third If clause; section 4.5).
Regarding claim 8, Wald in view of Boulos teaches the ray tracing system of claim 1, further comprising a bundle builder configured to: receive rays; and group received rays together based on their similarity to thereby construct bundles of rays to be tested for intersection with the box (Wald, paras 36 and 38; Boulos, page 132, para beginning “In this paper”; section 2.2., second para, lines 1-2; section 4, first para).
Regarding claim 11, Wald in view of Boulos teaches the ray tracing system of claim 8, wherein said received rays which are grouped together to construct bundles: (i) include new rays which have not previously been included in a bundle of rays, but (ii) do not include rays which have previously been included in a bundle of rays (Wald, para 36, lines 1-8; para 37, lines 1-6; rays can be deactivated during testing, but there are no previously bundled rays).
Regarding claim 12, Wald in view of Boulos teaches the ray tracing system of claim 8, wherein said received rays which are grouped together to construct bundles include: new rays which have not previously been included in a bundle of rays, and rays which have previously been included in a bundle of rays which has been deconstructed (Boulos, section 4, second Else clause, beginning with “Reorder rays”; section 4.2, first para; second para, lines 1-4).
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds. 
Regarding claim 15, Wald in view of Boulos teaches the method of claim 14, wherein there are only two possible results from the first bundle intersection test: either (i) the first bundle intersection test determines that all of the rays of the bundle intersect the box, or (ii) the first bundle intersection test does not determine that all of the rays of the bundle intersect the box (Wald, para 43; para 44, lines 1-3).
Regarding claim 16, Wald in view of Boulos teaches the method of claim 14, wherein there are only two possible results from the second bundle intersection test: either (i) the second bundle intersection test determines that all of the rays of the bundle miss the box, or (ii) the second bundle intersection test does not determine that all of the rays of the bundle miss the box (Wald, para 44, lines 1-8; para 45, lines 1-5).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wald, in view of Boulos, and further in view of Clohset et al. (U.S. Patent Application Publication No. 2012/0139926), referred herein as Clohset.
Regarding claim 13, Wald in view of Boulos teaches the ray tracing system of claim 1, further comprising a scheduler configured to: form packets comprising one or both of indications of rays and indications of bundles of rays; and cause data to be fetched from the block of memory and passed to the tester module for performing intersection testing on the one or both of rays and bundles of rays indicated by the indications in the packet (Wald, para 36, lines 1-8; para 42; para 49, lines 1-9; Boulos, section 4, Algorithm 1; section 4.1, first two paras).  Wald in view of Boulos does not explicitly teach scheduling packets that will require access to the same block of memory for performing intersection testing.
Clohset teaches a method for performing intersection testing in a ray tracing system (para 42; para 74, the last 4 lines; para 75, lines 1-7), comprising forming packets  comprising indications of rays and/or bundles of rays that will require access to the same block of memory for performing intersection testing (paras 76 and 78; para 84).  It would have been obvious to one of ordinary skill in the art to schedule packets that will require access to the same block of memory because as shown in Clohset, this helps manage memory more effectively for parallel processing operations such that memory is used more efficiently in terms of both consumption and throughput (see, for example, Clohset, paras 82 and 87).

Allowable Subject Matter
Claims 9, 10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art teaches determining levels of similarity between rays to create coherent bundles (see, for example, the citations above to Wald).  In the context of claims 1, 8, and 9 as a whole, however, the prior art does not teach claims 1 and 11, wherein the bundle builder that groups received rays together based on their similarity to construct bundles of rays to be tested for intersection is further configured to maintain a set of open bundles to which new rays can be added, and for each received ray, determine a level of similarity with each open bundle, identify a best match open bundle among the set of bundles based on the similarity, and if the determined level of similarity for the best match bundle is above a threshold, add the received ray to the best match open bundle.  This subject matter is therefore allowable.
Regarding claim 10, this claim comprises allowable subject matter, insomuch as it depends from claim 9, which comprises allowable subject matter.
Regarding claim 17, the prior art teaches determining edges of bounding boxes and determining whether ray vectors pass inside or outside of the edges (see, for example, the citations above, to Wald and Boulos).  In the context of claims 14 and 17 as a whole, however, the prior art does not teach the method, wherein performing the first bundle intersection test for the bundle of rays with respect to the box comprises: identifying silhouette edges of the box from the perspective of the bundle of rays; for each of the identified silhouette edges: obtaining components of a vector providing an external bound to the bundle of rays with respect to said identified silhouette edge, such that the vector is at least as likely as any of the rays of the bundle to pass outside said identified silhouette edge; and determining whether the vector passes inside or outside of the silhouette edge; and using results of determining, for each of the identified silhouette edges, whether the vector passes inside or outside of the silhouette edge, to determine an intersection testing result for the bundle of rays with respect to the box, wherein if it is determined that, for each of the identified silhouette edges, the vector passes inside the respective identified silhouette edge, then the intersection testing result for the bundle of rays with respect to the box is that all of the rays in the bundle of rays intersect the box; and wherein if it is determined that, for one or more of the identified silhouette edges, the vector passes outside the respective identified silhouette edge, then the intersection testing result for the bundle of rays with respect to the box is not that all of the rays in the bundle of rays intersect the box.  This subject matter is therefore allowable.
Regarding claim 18, this claim comprises allowable subject matter for reasons similar to those discussed with respect to claim 17, but for the second bundle intersection test and internal bounds of the bundles.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reshetov (U.S. Patent Application Publication No. 2007/0132754); Method and apparatus for binary image classification and segmentation.
Keller (U.S. Patent Application Publication No. 2008/0043018); Instant ray tracing.
Lauterbach (U.S. Patent No. 8,264,484); System, method, and computer program product for organizing a plurality of rays utilizing a bounding volume.
Lauterbach (U.S. Patent No. 8,284,188); Ray tracing system, method, and computer program product for simultaneously traversing a hierarchy of rays and a hierarchy of objects.
Keller (U.S. Patent Application Publication No. 2008/0231633); Terminating spatial partition hierarchies by a priori bounding memory.
Mccombe (U.S. Patent Application Publication No. 2010/0073370); Systems and methods for a ray tracing shader api.
Seiler (U.S. Patent No. 11,315,327); Beam-racing fallbacks in a display engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613